Citation Nr: 0815325	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for residuals of a 
muscle injury, to include as due to undiagnosed illness.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, and if so, whether service connection is 
warranted.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
athlete's foot.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 24, 
1984 to November 17, 1984 and from September 20, 1990 to June 
27, 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

The veteran's representative stated in a February 2008 
Informal Hearing Presentation that there was clear and 
unmistakable error in a September 24, 1992 rating decision 
that denied service connection for a hearing loss and 
tinnitus.  This matter is referred to the RO for appropriate 
action.  

All of the claims, with the exception of the issue of whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for a skin disorder, are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1.  A rating action in July 2002 denied service connection 
for a skin disorder.  The veteran did not appeal.

2.  Evidence presented or secured since the July 2002 denial 
of service connection for a skin disorder relates to an 
unestablished fact necessary to substantiate the claim and 
creates a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2002 RO decision denying service connection for 
a skin disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d) (2007).

2.  New and material evidence has been presented or secured 
to reopen a finally disallowed claim of entitlement to 
service connection for a skin disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if 
manifested to a  compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 
C.F.R. §§ 3.303(a), 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

In July 2002, the RO denied a claim for service connection 
for a skin disorder.  The evidence considered at the time of 
the July 2002 rating decision included the veteran's service 
medical records which showed no treatment for a skin 
disorder, VA records dated from 1998 to 2002, a VA 
examination report of August 1998, and private medical 
records dated from 1999 to 2001.  The RO found that there was 
no evidence of a skin disorder in service that could be 
related to the currently diagnosed skin disorder.  The 
veteran did not appeal, and that determination became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d) (2007); see also Suttman v. Brown, 5 Vet. App. 127, 
135 (1993) (section 7105(c) finality also subject to section 
5108 exception).  

As to the veteran's attempt to reopen a claim, the Board must 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2007).  

At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of this section.  Such records include, but are 
not limited to: (i) Service records that are related to a 
claimed in-service event, injury, or disease, regardless of 
whether such records mention the veteran by name, as long as 
the other requirements of paragraph (c) of this section are 
met; (ii) Additional service records forwarded by the 
Department of Defense or the service department to VA any 
time after VA's original request for service records; and 
(iii) Declassified records that could not have been obtained 
because the records were classified when VA decided the 
claim.  Paragraph (c)(1) of this section does not apply to 
records that VA could not have obtained when it decided the 
claim because the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.  See 38 
C.F.R. § 3.156(c) (2007).  

For the purpose of determining if evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  Here, the Board finds that among the 
evidence submitted since the prior, final determination is 
new and material evidence to support reopening this claim.  
The record contains an undated Southwest Asia 
Demobilization/Redeployment Medical Evaluation in which the 
veteran indicated that she had a rash, skin infection or 
sores.  This record on its face shows a history of a skin 
problem during service.   Consequently, this service medical 
record is new and material evidence, and the veteran's claim 
for service connection for a skin disorder is reopened.  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a skin disorder, and 
to this extent the claim is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that she is afforded every possible 
consideration.

The veteran seeks service connection for residuals of a 
muscle injury.  The record reflects that she has been 
diagnosed with fibromyalgia in VA treatment records.  She 
served in Southwest Asia (SWA).  She argued in November 2007 
that her fibromyalgia or muscle soreness is related to the 
Gulf War.  The Board finds that an examination to determine 
the etiology of the veteran's muscle pain is in order.  

In her February 2008 Informal Hearing Presentation, the 
veteran's representative argued that there was clear and 
unmistakable error in the September 24, 1992 rating decision 
which denied service connection for athlete's foot and all 
subsequent decisions on that issue (i.e., December 8, 1992, 
April 7, 1999, and January 23, 2001).  The CUE question is 
inextricably intertwined with issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for athlete's foot, and must be decided in 
the first instance by the RO, as the new and material-
evidence claim could be affected, and perhaps even be 
rendered moot, by the outcome of the unadjudicated claim for 
CUE.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In an undated SWA demobilization/redeployment medical 
evaluation, the veteran reported suffering from a rash, skin 
infection, or sores.  The post-service medical records show 
treatment for skin problems.  On remand, the veteran should 
be afforded an appropriate VA examination.

Additionally, the RO/AMC should request copies of the 
veteran's complete service personnel record and ensure that 
he complete service medical records have been obtained.

Finally, the veteran reported in September 2007 that she 
received Social Security disability benefits.  See VA 
treatment note, dated September 18, 2007.  There is no 
indication that the RO attempted to obtain the veteran's 
records from the Social Security Administration (SSA).  These 
records should be obtained on remand.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies 
of the veteran's complete service 
medical records and complete service 
personnel records, including those 
related to her service from September 
20, 1990 to June 27, 1991.

2.  Make arrangements to obtain from 
SSA copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits.

3.  Thereafter, schedule the veteran 
for a VA examination to evaluate her 
muscle pain.  The claims file should be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.

The examiner should render diagnoses of 
all current disabilities manifested by 
muscle pain, including fibromyalgia (if 
present). 

The examiner should specifically 
indicate whether or not muscle pain is 
a symptom of a diagnosed disability or 
is attributable to an undiagnosed 
illness.  All necessary tests in order 
to determine the correct diagnoses as 
determined by the examiner are to be 
done.  If no such disorder is found, 
the examiner should so state.

If there are objective indications of 
muscle pain that cannot be attributed 
to any organic or psychological cause, 
the examiner should so state.  The 
examiner should identify any abnormal 
symptoms, abnormal physical finding, 
and abnormal laboratory test results 
that cannot be attributed to a known 
clinical diagnosis.

The examiner should also render an 
opinion concerning the date of onset 
and etiology of any current disability 
manifested by muscle pain.  Is it as 
least as likely as not that any current 
disability manifested muscle pain had 
its onset during active service or is 
related to any in- service disease or 
injury?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Schedule the veteran for a VA skin 
examination.  The claims file should be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.

The examiner should render diagnoses of 
all current skin disorders found to be 
present. 

The examiner should also render an 
opinion concerning the date of onset 
and etiology of any current skin 
disorder.  Is it as least as likely as 
not that any current skin disorder had 
its onset during active service or is 
related to any in-service disease or 
injury? 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Adjudicate the matter of whether 
there was CUE in the September 24, 1992, 
December 8, 1992, April 7, 1999, and 
January 23, 2001 rating decisions which 
denied service connection for athlete's 
foot.  The veteran should be notified of 
this decision and of her appellate 
rights.

6.  Finally, readjudicate the claims on 
appeal.  If any claim remains denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and given an opportunity to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


